                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re: Coppedge, et al.                   :
                                          :
                      Debtors.            :
__________________________________        :
                                          :
James Coppedge,                           :
                                          :
                           Appellant,     :
                                          :
      v.                                  :   C. A. No. 19-12-MN
                                          :
Specialized Loan Servicing LLC, as        :   Bankruptcy Case No. 17-12341-BLS
servicing agent for Banc of America       :   BAP No. 19-01
Funding Corporation 2007-3, U.S.          :
Bank National Association, as Trustee,    :
                                          :
                      Appellee.           :
__________________________________        :
                                          :
In re: Coppedge, et al.                   :
                                          :
                      Debtors.            :
__________________________________        :
                                          :
James Coppedge,                           :
                                          :
                           Appellant,     :
                                          :
      v.                                  :   C. A. No. 19-13-MN
                                          :
Specialized Loan Servicing LLC, as        :   Bankruptcy Case No. 17-12341-BLS
servicing agent for Banc of America       :   BAP No. 19-02
Funding Corporation 2007-3, U.S.          :
Bank National Association, as Trustee,    :
                                          :
                      Appellee.           :
__________________________________        :

                                RECOMMENDATION

             At Wilmington this 12th day of February, 2019.
              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, a teleconference was held on February 1, 2019 for an initial review

and discussion with Appellant and counsel for Appellee to determine the appropriateness

of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues involved

in this case are not amenable to mediation and mediation at this stage would not be a

productive exercise, a worthwhile use of judicial resources nor warrant the expense of the

process.

       Prior to the teleconference, Appellant provided a number of documents which the

Court was unable to review, and so informed Appellant. During the teleconference the

Court explained its purpose which was to determine whether the matter should be removed

from mandatory mediation and proceed through the appeals process of this court. Counsel

for appellee advised that mediation in this matter would not be worthwhile.     Appellant

verbally presented an extensive explanation for the bases of his appeal. I advised that

based on my understanding of the issues, that I intended to recommend removal of the

matter from mandatory mediation and for a briefing schedule to be entered. Appellant

requested that the Court review the documents that he forwarded before entering my

Recommendation. The Court has since done so. Appellant is appealing two Orders by

Judge Shannon entered December 20, 2018: the Order Striking Notice of Default and

Dishonor of Appellee and the Order Denying Debtor’s Motion for Reconsideration. Both

Orders were denied because they reflected arguments and theories that had been

previously considered and rejected by the Bankruptcy Court, that no grounds were offered

                                            2
by the Appellant to support the extraordinary relief of reconsideration of an order and the

motions were part of a multiplicity of repetitive, vexatious and unduly burdensome filings.

The Bankruptcy Court further granted Appellee its allowance of fees in the amount of

$500.00. Neither Order is conducive to mediation since the appeals requested that these

orders be overturned, in part based on the argument that the debt was discharged.

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court for

this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory referral

for mediation and proceed through the appellate process of this Court.

              IT IS FURTHER RECOMMENDED that the following briefing schedule be

entered to address the issues raised on appeal for the Court’s review and consideration.

       Appellant’s Opening Brief                 March 11, 2019

       Appellees Answering Brief                 April 15, 2019

       Appellant’s Reply Brief                   May 1, 2019

       Briefing shall be consistent with the Local Rules of Civil Practice and Procedure of

this Court and subject to the following page limitations pursuant to D. DEL. LR 7.1.3:

Opening brief limited to twenty (20) pages double spaced; answering brief limited to twenty

(20) pages double spaced; and Reply brief limited to ten (10) pages double spaced.

       IT IS ORDERED that the parties are advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL.

LR 72.1. If any objections are filed, they shall be due within ten (10) days of the issuance

of this Recommendation and shall be limited to five (5) pages double spaced. Any



                                             3
response shall be due within ten (10) days after service of the objections and shall be

limited to five (5) pages double space. No additional filings in support of or in opposition

to the objections shall be filed without prior authorization by the Court.

       IT IS FURTHER ORDERED that no modifications to the page limitations or the due

dates for submissions contained in this Recommendation shall occur without prior

authorization by the Court.

       Local counsel are obligated to inform any out-of-state counsel of this

Recommendation.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




                                              4
